COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER REINSTATING APPEAL

Appellate case name:      Robert Moore v. The State of Texas

Appellate case numbers: 01-21-00012-CR

Trial court case numbers: 1672800

Trial court:              209th Judicial District Court of Harris County

       This case was abated and remanded to the trial court to conduct a hearing to address a
motion for withdrawal and for appointment of new counsel for Appellant. See TEX. R. APP. P. 43.6.
A supplemental clerk’s record has been filed containing an order granting the withdrawal and an
order appointing new counsel. Accordingly, the appeal is reinstated.
       It is so ORDERED.

Judge’s signature: ____/s/ Sarah Beth Landau________________________
                                Acting individually


Date: ___February 15, 2022___________________